United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2235
                                   ___________

Donna R. Wallace, as parent and         *
next friend of Donna L. Wallace,        *
a minor,                                *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Bryant School District; Winston F.      * Eastern District of Arkansas.
Simpson; Al Polsgrove; Steve            *
Griffin; Rebecca P. Sanders; Norris     *      [UNPUBLISHED]
Medlin; Mike McCreight; Jim Davis;      *
Les O&Neal; Allan Stanford,             *
                                        *
             Appellees.                 *
                                   ___________

                         Submitted: February 7, 2000
                             Filed: March 14, 2000
                                 ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
       This is an action challenging the discipline Donna Wallace received for
disrupting her middle school music class. The district court1 granted summary
judgment dismissing all claims, and Donna’s mother appeals. The 42 U.S.C. § 1983
claims for deprivation of liberty and substantive due process are patently frivolous. In
addition, we agree with the reasons stated by the district court for dismissing the
various state law claims. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The HONORABLE STEPHEN M. REASONER, United States District Judge
for the Eastern District of Arkansas.

                                          -2-